REASONS FOR ALLOWANCE
Claims 1-5, 7-13, and 15-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the recitation “A method of operating an electronic device to display a user input, the method comprising: receiving a signal from a display panel of the electronic device that indicates a writing utensil is within a predetermined proximity of the display panel while the display panel is powered off; in response to the signal indicating that the writing utensil is within the predetermined proximity, activating a black screen display mode for the display panel, wherein the black screen display mode is a low power mode in which, when activated, the display panel is powered on while all pixels in the display panel are not activated and do not emit light; in response to detecting the writing utensil contacting a surface of the electronic device while the black screen display mode is activated, activating individual pixels corresponding to locations where the writing utensil contacted the electronic device to emit light; performing text recognition based on where the writing utensil contacted the electronic device to identify text; processing and filtering the identified text into a first category, handled by a dedicated application, of a plurality of categories; and storing the identified text in a memory of the electronic device, wherein the identified text is stored in a location of the memory corresponding to the dedicated application “ cannot be found alone or in combination within the cited prior art. 
Regarding claim 9, the recitation “An electronic device comprising: a display panel configured to detect a writing utensil within a predetermined proximity; and at least one processor configured to: receive a signal from the display panel that indicates the writing utensil is within the predetermined proximity of the display panel while the display panel is powered off, activate, in response to the signal indicating that the writing utensil is within the predetermined proximity of the display panel, a black screen display mode for the display panel, wherein the black screen display mode is a low power mode in which, when activated, the display panel is powered on while all pixels in the display panel are not activated and do not emit light; activate, in response to detecting the writing utensil contacting a surface of the electronic device while the black screen display mode is activated, individual pixels corresponding to locations where the writing utensil contacted the electronic device to emit light; perform text recognition based on where the writing utensil contacted the electronic device to identify text; process and filter the identified text into a first category, handled by a dedicated application, of a plurality of categories; and store the identified text in a memory of the electronic device, wherein the identified text is stored in a location of the memory corresponding to the dedicated application“ cannot be found alone or in combination within the cited prior art. 
Regarding claim 17, the recitation “A non-transitory computer-readable medium comprising program code that, when executed by at least one processor, causes an electronic device to: receive a signal from a display panel of the electronic device that indicates a writing utensil is within a predetermined proximity of the display panel while the display panel is powered off; activate, in response to the signal indicating that the writing utensil is within the predetermined proximity of the display panel, a black screen display mode for the display panel, wherein the black screen display mode is a low power mode in which, when activated, the display panel is powered on while all pixels in the display panel are not activated and do not emit light; activate, in response to detecting the writing utensil contacting a surface of the electronic device while the black screen display mode is activated, individual pixels corresponding to locations where the writing utensil contacted the electronic device to emit light; perform text recognition based on where the writing utensil contacted the electronic device to identify text; process and filter the identified text into a first category, handled by a dedicated application, of a plurality of categories; and store the identified text in a memory of the electronic device, wherein the identified text is stored in a location of the memory corresponding to the dedicated application “ cannot be found alone or in combination within the cited prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913.  The examiner can normally be reached on Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/kenneth bukowski/               Primary Examiner, Art Unit 2621